HILL, Senior Circuit Judge,
dissenting:
I respectfully dissent, not to take issue with the Court’s result or to offer a contrary resolution. I dissent because the questions presented are important, heretofore undecided, questions of Florida law and should be certified to the Florida Supreme Court.
The questions are: (1) Does a prospective transferee of an automobile franchise have standing to bring a claim under Section 320.-697 of the Florida Statutes (1985)? It seems clear that this statute was designed to protect holders of automobile dealerships. It says that it affords relief to “[ojny person who has suffered pecuniary loss or has been otherwise adversely affected ...” (emphasis added). We hold that this extends protection to a proposed transferee of a dealership and announce that, literally, any person damaged may sue. Do we include prospective managers and employees of transferees, building contractors engaged to construct the new dealership facilities, and others?
(2) Is an automobile manufacturer deemed to have violated Section 320.643 of the Florida Statutes (1985) when it opposes a franchise transfer on grounds other than the transferee’s qualifications and moral character? We hold that the act of an automobile manufacturer’s calling to the Department of Highway Safety and Motor Vehicle’s attention that the manufacturer hesitates to award the franchise to the person or firm stated as the proposed transferee because the manufacturer has been told, earlier, that another was to be the transferee violates the law and subjects the manufacturer to all damages suffered by anyone because of the delay. Must the manufacturer award a franchise to each of several transferees as to whom it has no objection to qualifications or moral character? Does good faith questioning of the bona fides of a proposed transfer subject the offender to damages?
(3) Does Section 320.697 of the Florida Statutes (1985) mandate the trebling of damages? We decide that, under Florida law, if one may bring an action for treble damages the court may not award less. I suggest that our interpretation may not predict the view of the state’s supreme court accurately — though, of course, it may.
These questions have never been interpreted by the Florida Supreme Court. It should be invited to instruct us on the meaning of Florida law so that the first interpretation of the questions raised by this relatively obscure and unclear statute would be decisive and authoritative, one on which the people of Florida could rely.
I would certify these questions to the Florida Supreme Court. To this Court’s failure to use this valuable mechanism,
I dissent.